 


109 HR 4240 IH: Secure America Act of 2005
U.S. House of Representatives
2005-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4240 
IN THE HOUSE OF REPRESENTATIVES 
 
November 7, 2005 
Mr. Hostettler introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Immigration and Nationality Act and other Acts to strengthen the enforcement of the immigration laws, and for other purposes. 
 
 
1.Short title; amendments to Immigration and Nationality Act; table of contents 
(a)Short titleThis Act may be cited as the Secure America Act of 2005. 
(b)Amendments to Immigration and Nationality ActExcept as otherwise specifically provided, whenever in this Act an amendment is expressed in terms of an amendment to or repeal of a section or other provision, the reference shall be considered to be made to that section or other provision of the Immigration and Nationality Act. 
(c)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; amendments to Immigration and Nationality Act; table of contents 
Sec. 2. Expedited removal 
Sec. 3. Increased criminal sentences and fines for alien smuggling 
Sec. 4. Enhanced penalties for persons committing offenses while armed 
Sec. 5. Use of Army and Air Force to secure the border 
Sec. 6. Mandatory sentencing ranges for reentering aliens 
Sec. 7. Penalty for countries that do not accept return of nationals 
Sec. 8. Bureau of Immigration Enforcement  
2.Expedited removal 
(a)In generalSection 235(b)(1)(A)(iii) (8 U.S.C. 1225(b)(1)(A)(iii)) is amended— 
(1)in subclause (I), by striking Attorney General and inserting Secretary of Homeland Security each place it appears; and 
(2)by adding at the end the following new subclause: 
 
(III)ExceptionNotwithstanding subclauses (I) and (II), the Secretary of Homeland Security shall apply clauses (i) and (ii) of this subparagraph to any alien (other than an alien described in subparagraph (F)) who is not a national of a country contiguous to the United States, who has not been admitted or paroled into the United States, and who is apprehended within 100 miles of an international land border of the United States and within 14 days of entry.. 
(b)ExceptionsSection 235(b)(1)(F) (8 U.S.C. 1225(b)(1)(F)) is amended by inserting before the period at the end the following: or in any manner at or between a land border port of entry. 
(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act and shall apply to all aliens apprehended on or after such date.  
3.Increased criminal sentences and fines for alien smuggling 
(a)In generalSubject to subsection (b), pursuant to its authority under section 994(p) of title 28, United States Code, the United States Sentencing Commission shall promulgate sentencing guidelines or amend existing sentencing guidelines for smuggling, transporting, harboring, or inducing aliens under sections 274(a)(1)(A) of the Immigration and Nationality Act (8 U.S.C. 1324(a)(1)(A)) so as to— 
(1)triple the minimum term of imprisonment under that section for offenses involving the smuggling, transporting, harboring, or inducing of— 
(A)1 to 5 aliens from 10 months to 30 months; 
(B)6 to 24 aliens from 18 months to 54 months; 
(C)25 to 100 aliens from 27 months to 81 months; and 
(D)101 or more aliens from 37 months to 111 months; 
(2)increase the minimum level of fines for each of the offenses described in subparagraphs (A) through (D) of paragraph (1) to the greater of $25,000 per alien or 3 times the amount the defendant received or expected to receive as compensation for the illegal activity; 
(3)increase by at least 2 offense levels above the applicable enhancement in effect on the date of the enactment of this Act the sentencing enhancements for intentionally or recklessly creating a substantial risk of serious bodily injury or causing bodily injury, serious injury, or permanent or life threatening injury; 
(4)for actions causing death, increase the offense level to be equivalent to that for involuntary manslaughter under section 1112 of title 28, United States Code; and 
(5)for corporations or other business entities that knowingly benefit from such offenses, increase the minimum level of fines for each of the offenses described in subparagraphs (A) through (D) of paragraph (1) to $50,000 per alien employed directly, or indirectly through contract, by the corporation or entity. 
(b)ExceptionSubsection (a) shall not apply to an offense that involved the smuggling, transporting, or harboring only of the defendant’s spouse or child (or both the defendant’s spouse and child). 
(c)DeadlineThe United States Sentencing Commission shall carry out subsection (a) not later than the date that is 6 months after the date of the enactment of this Act. 
(d)Amendments to criminal penaltiesSection 274(a) (8 U.S.C. 1324(a)) is amended— 
(1)in paragraph (1)(B)— 
(A)in clause (i), by striking 10 years and inserting 15 years; 
(B)in clause (ii), by striking 5 years and inserting 10 years; and 
(C)in clause (iii), by striking 20 years and inserting 40 years; 
(2)in paragraph (2)— 
(A)in subparagraph (A), by striking one year, or both; or and inserting 3 years, or both;; 
(B)in subparagraph (B)— 
(i)in clause (i), by adding at the end the following: be fined under title 18, United State Code, and imprisoned not less than 5 years nor more than 25 years;; 
(ii)in clause (ii), by striking or at the end and inserting the following: be fined under title 18, United States Code, and imprisoned not less than 3 years nor more than 20 years; or; and 
(iii)in clause (iii), by adding at the end the following: be fined under title 18, United States Code, and imprisoned not more than 15 years; or; and 
(C)by striking the matter following clause (iii) and inserting the following: 
 
(C)in the case of a third or subsequent offense described in subparagraph (B) and for any other violation, shall be fined under title 18, United States Code, and imprisoned not less than 5 years nor more than 15 years.; 
(3)in paragraph (3)(A), by striking 5 years and inserting 10 years; and 
(4)in paragraph (4), by striking 10 years and inserting 20 years. 
(e)Effective dateThe amendments made by subsection (d) shall take effect on the date of enactment of this Act and shall apply to offenses committed after such date. 
4.Enhanced penalties for persons committing offenses while armed 
(a)In generalSection 924(c)(1) of title 18, United States Code, is amended— 
(1)in subparagraph (A)— 
(A)by inserting after device) the following: or any violation of section 274(a)(1)(A) of the Immigration and Nationality Act; and 
(B)by striking or drug trafficking crime— and inserting , drug trafficking crime, or violation of section 274(a)(1)(A) of the Immigration and Nationality Act—; and 
(2)in subparagraph (D)(ii), by striking or drug trafficking crime and inserting , drug trafficking crime, or violation of section 274(a)(1)(A) of the Immigration and Nationality Act. 
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply to offenses committed after such date. 
5.Use of Army and Air Force to secure the border 
(a)In generalSection 1385 of title 18, United States Code, is amended by inserting after execute the laws the following: other than at or near a border of the United States in order to prevent aliens not permitted by law to enter the United States, terrorists, and drug smugglers from entering the United States. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment this Act.  
6.Mandatory sentencing ranges for reentering aliens 
(a)Mandatory sentencing ranges for reentering aliensSection 276 (8 U.S.C. 1326) is amended— 
(1)in subsection (a), in the matter following paragraph (2), by striking imprisoned not more than 2 years, and inserting imprisoned for a term of not less than 1 year and not more than 2 years,; and 
(2)in subsection (b)— 
(A)in paragraph (1), by striking imprisoned not more than 10 years, and inserting imprisoned for a term of not less than 5 years and not more than 10 years,; 
(B)in paragraph (2), by striking imprisoned not more than 20 years, and inserting imprisoned for a term of not less than 10 years and not more than 20 years,; and 
(C)in paragraph (4), by striking imprisoned for not more than 10 years, and inserting imprisoned for a term of not less than 5 years and not more than 10 years,. 
(b)Mandatory sentencing ranges for persons aiding or assisting certain reentering aliensSection 277 (8 U.S.C. 1327) is amended— 
(1)by striking Any person and inserting (a) Subject to subsection (b), any person; and 
(2)by adding at the end the following: 
 
(b) 
(1)Any person who knowingly aids or assists any alien violating section 276(b) to reenter the United States, or who connives or conspires with any person or persons to allow, procure, or permit any such alien to reenter the United States, shall be fined under title 18, United States Code, or imprisoned for a term imposed under paragraph (2), or both. 
(2)The term of imprisonment imposed under paragraph (1) shall be within the range to which the reentering alien is subject under section 276(b).. 
(c)Effective dateThe amendments made by this section are effective on the date of enactment of this Act and shall apply to sentences entered on or after such date. 
7.Penalty for countries that do not accept return of nationals 
(a)In general Section 243(d) (8 U.S.C. 1253(d)) is amended— 
(1)by striking On being notified and inserting the following: 
 
(1)In generalUpon notification; 
(2)by striking Attorney General and inserting Secretary of Homeland Security each place it appears; and 
(3)by adding at the end the following: 
 
(2)Denial of admissionThe Secretary of Homeland Security, after making a determination that the government of a foreign country has denied or unreasonably delayed accepting an alien who is a citizen, subject, national, or resident of that country after the alien has been ordered removed, and after consultation with the Secretary of State, may deny admission to any citizen, subject, national or resident of that country until the country accepts the alien that was ordered removed.. 
(b)Effective dateThe amendments made by subsection (a) effective on the date of enactment of this Act. 
8.Bureau of Immigration Enforcement 
(a)In generalSection 442 of Public Law 107–296 is amended— 
(1)by striking the heading and inserting the following: 
 
442.Establishment of Bureau of Immigration Enforcement; 
(2)by striking subsection (a)(1) and inserting the following: 
 
(1)In generalThere shall be in the Department of Homeland Security a bureau to be known as the Bureau of Immigration Enforcement. The Bureau shall perform only those functions described in section 441 and no other functions, including no functions described in sections 403 and 421.; 
(3)by striking subsection (a)(2) and inserting the following: 
 
(2)Assistant SecretaryThe head of the Bureau of Immigration Enforcement shall be the Assistant Secretary of the Bureau of Immigration Enforcement, who— 
(A)shall report directly to the Under Secretary for Border and Transportation Security; and 
(B)shall have a minimum of 5 years professional experience in immigration law enforcement, and a minimum of 5 years of management experience.; 
(4)in subsection (a)(3)— 
(A)by striking Assistant Secretary of the Bureau of Border Security and inserting Assistant Secretary of the Bureau of Immigration Enforcement; 
(B)by striking Bureau of Border Security and inserting Bureau of Immigration Enforcement; 
(C)by striking or and the end of subparagraph (A)(i); and 
(D)by striking clause (ii) of subparagraph (A)); 
(5)in subsection (a)(4), by striking Assistant Secretary of the Bureau of Border Security and inserting Assistant Secretary of the Bureau of Immigration Enforcement; 
(6)in subsection (a)(5), by striking Assistant Secretary of the Bureau of Border Security and inserting Assistant Secretary of the Bureau of Immigration Enforcement; 
(7)in subsection (b), by striking Bureau of Border Security and inserting Bureau of Immigration Enforcement each place it appears; and 
(8)in subsection (c), by striking Assistant Secretary of the Bureau of Border Security and inserting Assistant Secretary of Immigration Enforcement each place it appears. 
(b)Conforming amendmentsSections 443, 444, 451, and 471 of such Public Law are each amended by striking Bureau of Border Security and inserting Bureau of Immigration Enforcement each place it appears. 
(c)Limitation on functionsSection 471(b) of such Public Law, as amended by this section, is further amended by adding at the end the following: In addition, the authority provided by section 1502 may not be used to add functions of the Bureau of Immigration Enforcement not listed in section 441 to the Bureau of Immigration Enforcement.. 
 
